Citation Nr: 0837051	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease (to include coronary artery disease, hypertension and 
atrial fibrillation), claimed as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for cardiovascular disease, claimed as 
secondary to PTSD; denied the veteran's claim for an 
evaluation in excess of 30 percent disabling for PTSD; and 
denied the veteran's claim for TDIU.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri, 
RO.  A transcript of that proceeding has been associated with 
the claims file.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304 (2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating for 
compensation based on TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence regarding whether the veteran's 
cardiovascular disease (to include coronary artery disease, 
hypertension and atrial fibrillation), is secondary to PTSD.

2.  The veteran's PTSD is productive of disturbances of 
motivation and mood, panic attacks more than once a week, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the veteran, the evidence of 
record establishes that his cardiovascular disease (to 
include coronary artery disease, hypertension and atrial 
fibrillation), was aggravated by his service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 3.102, 3.159, 3.303, 3.310 (2007).

2.  The criteria for an initial evaluation of 50 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

With regards to the veteran's claim for an increased rating, 
a VCAA letter from June 2006 fully satisfied the duty to 
notify provisions elements 2, 3, and 4. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); See Pelegrini 
II.  In order to satisfy the first Pelegrini II element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the notice letter discussed above satisfied elements 
(1), (2), and (4), but it did not advise the veteran of the 
particular diagnostic code under which his PTSD was rated.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Although the notice letter did not provide the specific 
diagnostic code applicable to his disability, the record 
reflects that he was advised of this code in a Statement of 
the Case (SOC) dated.  As he received the rating criteria, 
and because the notice letters provided to the veteran over 
the course of the appeal otherwise met the requirements of 
VCAA, the Board finds that the veteran was essentially 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The record also reflects that the 
veteran testified at a personal hearing and has otherwise had 
a meaningful opportunity to participate in the development of 
his claims.  Therefore, the Board concludes that the veteran 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sanders, supra..

With regard to the veteran's claim for service connection for 
cardiovascular disease, a July 2005 VCAA letter specifically 
satisfied the elements of the duty to notify articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
Furthermore, as service connection is being granted, any 
deficiency in notice is nonprejudicial.

        b.) Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the veteran's service 
treatment records, post-service VA medical center (VAMC) and 
private treatment records.  The veteran has not referenced 
any outstanding records that he wanted VA to obtain or that 
he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided with a VA examination for his PTSD 
in January 2005, and a VA examination for his heart in 
November 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  These VA 
examination reports are thorough and consistent with 
contemporaneous VA treatment records.  The examinations in 
this case are adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Relevant Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

A.  Cardiovascular disease, claimed as secondary to PTSD.

The veteran is seeking service connection for cardiovascular 
disease (to include coronary artery disease, hypertension and 
atrial fibrillation), which he claims was caused or 
aggravated by his service-connected PTSD.  (See Statement in 
Support of Claim, June 2005.)  In support of this claim, the 
veteran has submitted statements from several physicians.

According to one of these physicians, Dr. William W. 
Benedict, the veteran was first diagnosed with hypertension 
in 1972.  (See statement from Dr. Benedict, May 2005.)  He 
also has coronary artery disease (CAD), and has had three 
myocardial infarctions (heart attacks) (in 1989, 1995 and 
2000) with concomitant coronary artery bypass grafts, two 
stent placements, congestive heart failure, and transient 
ischemic attacks (restriction in blood supply with resultant 
damage or dysfunction of tissue).  The physician concluded 
that the PTSD was a factor in, and contributed to the 
veteran's medical condition for the past 59 years.  (See 
statement from Dr. Benedict, May 2005; statement from Dr. 
Gordon Haycraft, October 2007.)  

In March 2005, the veteran underwent a routine examination at 
the St. Louis, Missouri, VAMC by Dr. Lata Eapen.  She 
diagnosed the veteran with several conditions, including 
hypertension, CAD, PTSD, anxiety and depression.  (See 
opinion of Dr. Eapen, March 2005.)  In May 2005, Dr. Eapen 
opined that anxiety, commonly associated with PTSD, could 
cause difficult to control hypertension, and in turn, 
longstanding hypertension could result in atrial fibrillation 
and other coronary artery disease.  Id.  

Also in May 2005, another VA physician provided an opinion 
concerning the relationship between the veteran's PTSD and 
his cardiovascular disease.  Dr. Chinya Murali stated that 
the veteran's anxiety associated with his longstanding PTSD 
could affect his blood pressure and heart-rate control.  (See 
opinion of Dr. Murali, May 2005.)

In November 2005, the veteran underwent a VA heart 
examination.  The VA examiner stated that he had reviewed the 
veteran's entire claims folder, performed a physical 
examination, reviewed radiology reports, and ordered various 
laboratory tests.  (See VA examination, November 2005.)  
After making a determination that the veteran had several 
cardiovascular disorders, including moderate-severe ischemic 
cardiomyopathy secondary to atherosclerosis, and chronic 
atrial fibrillation secondary to history of hypertension and 
left ventricular systolic dysfunction, the VA examiner stated 
that he was still investigating these conditions, and was 
unable to make a definitive diagnosis.  Id.  In a December 
2005 addendum, in which he was asked to opinion as to whether 
the veteran's heart disease was caused by his PTSD, the 
examiner noted that the veteran's diagnosis of PTSD was made 
after his first presentation with CAD.  (See VA heart 
examination addendum, December 2005.)  He also stated that 
the initial symptoms of PTSD may have pre-dated his CAD 
diagnosis, given that the events triggering the disorder 
occurred during the veteran's active military service.  Id.  
The examiner concluded that it would be "mere speculation to 
determine the influence of [the veteran's] stress disorder on 
his cardiac disease."  Id.

In July 2007, Dr. Gordon Haycraft, one of the veteran's 
private physicians, noted that based on a review of the 
veteran's cardiovascular status, as well as previous 
examination and treatment reports, the veteran had CAD, 
chronic atrial fibrillation, three myocardial infarctions, 
percutaneous coronary interventions, bypass surgery, and 
heart dysfunction as a result of his myocardial infarctions.  
(See Dr. Haycraft's opinion, July 2007.)  He further stated 
that from a cardiovascular standpoint, the veteran also had 
hypertension and diabetes mellitus.  Id.  With regard to 
whether the veteran's numerous cardiovascular conditions are 
related to his PTSD, Dr. Haycraft provided the following 
opinion:

While coronary artery disease begins at a young 
age and I cannot say that the [PTSD] had a role in 
the development of [the veteran's] coronary artery 
disease, it certainly could be a complicating 
condition at this point and time with respect to 
control of his condition.  The post traumatic 
stress disorders are known to be associated with 
abnormal secretions of agents such as 
norepinephrine and epinephrine which can have an 
adverse impact on cardiac function, long-term 
survival and control of dysrhythmias.  
Accordingly, ... I feel it is reasonable that [PTSD] 
is a complicated condition with respect to his 
underlying cardiovascular disease ... [and] is 
complicating his condition with respect to 
management and potentially a significant factor 
with respect to long-term outcome.

Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  The standard 
of proof to be applied in decisions on claims for veterans' 
benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102 (2006); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Court has stated that "[i]t is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the present claim, while the VA examiner found that it 
would be speculative to determine the influence of the 
veteran's PTSD on his cardiovascular disease, two VA 
physicians, opined that the veteran's PTSD could in fact have 
a negative impact on, and/or significantly complicate his 
cardiovascular disease.  Two private physicians also 
affirmatively found that his PTSD did, in fact, aggravate his 
cardiovascular disease.  (See VA examination, November 2005; 
medical opinions of Dr. Benedict, May 2005; Dr. Eapen, May 
2005; Dr. Murali, May 2005; and Dr. Haycraft, July 2007.)  

Drs. Eapen and Murali specifically noted that the veteran's 
anxiety, which stemmed from his longstanding PTSD, could 
negatively impact his hypertension, as well as his chronic 
atrial fibrillation.  (See opinions of Drs. Eapen and Morali, 
May 2005.)  With regard to the opinion of Dr. Haycraft, he 
specifically noted that prior to rendering his decision, he 
had reviewed the veteran's VA records.  (See opinion of Dr. 
Haycraft, October 2007.)  And significantly, concerning Dr. 
Benedict's opinion, in which he found a nexus between the 
veteran's service-connected PTSD and his cardiovascular 
disease, he noted that he had been treating the veteran for 
more than 20 years.  (See opinion of Dr. Benedict, May 2005.)

The Board notes in passing that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  As noted, although VA has 
indicated that the purpose of the regulation was merely to 
apply the Court's ruling in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
As this had not been VA's practice, the Board finds that this 
appears to be a substantive change, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the claimant. 

After careful review of the evidence of record, and in light 
of the conflicting medical opinions discussed above, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to whether the veteran's 
service-connected PTSD has permanently aggravated his 
cardiovascular disease.  Consequently, having resolved doubt 
in favor of the veteran, the Board finds that the veteran's 
claim for service connection for cardiovascular disease, 
claimed as secondary to PTSD, has been established.  

B.  Increased rating for PTSD

The veteran claims that his PTSD symptoms have increased 
since the initial disability evaluation, thereby warranting 
an increased disability rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

As noted above, the veteran's entire history is reviewed when 
making a disability determination.  See 38 C.F.R. § 4.1 
(2007).  But where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue, and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating requires:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

The veteran was granted service connection for PTSD by a 
rating decision dated March 2005, effective October 2002, and 
assigned an initial disability rating of 30 percent.  He now 
contends that his symptoms have increased and he is entitled 
to a higher rating.  (See request for PTSD increase, May 
2006.)  After a careful review of the record, and for reasons 
and bases expressed below, the Board finds that the greater 
weight of probative evidence supports a grant of 50 percent, 
but no more, for the service-connected disability.  In 
reaching this conclusion, the Board notes that the veteran's 
symptoms include disturbances of motivation and mood, panic 
attacks more than once a week, and difficulty in establishing 
and maintaining effective work and social relationships.

For example, during a July 2006 VA examination, he reported 
nightmares and an increase in depression.  He also reported 
having panic attacks if in an enclosed area, and feelings of 
having nothing to look forward to.  He was found to be well-
groomed and cooperative, although somewhat anxious and 
nervous about his interview.  Speech was described as normal, 
and he was alert to time, place, and person.  Affect was 
appropriate to content, and his thought process was described 
as rational and logical.  Memory was found to be intact, and 
no perceptual distortions were normal.  He and his reported 
that he had a temper, and he was described as limited 
socially, explaining that he could only be with one or two 
people at a time and avoided crowds.  The examiner reported 
that it was less likely that he could hold gainful employment 
because of the severity of his PTSD; however, the examiner 
also assigned a GAF score of 55, which is indicative of only 
moderate impairment.  The examiner also noted that his panic 
attacks and depression did affect his ability to enjoy social 
and family functions.

VAMC treatment records reveal that in September 2006, the 
veteran underwent a mental status examination at the St. 
Louis, VAMC, in which he complained of dreams with 
flashbacks, nightsweats, and anxiety.  (See VAMC treatment 
records, September 2006.)  He was found to be alert and 
oriented to self, place and time, with normal memory, good 
concentration, fair mood, and an anxious affect.  Id.  The 
examiner also noted that the veteran was appropriately 
dressed and cooperative, with normal speech and a normal 
positive mental attitude.  Id.  There was no evidence of 
delusions, hallucinations, suicidal ideation or aggressive 
behavior.  Id.  During a May 2007 VAMC mental evaluation, the 
veteran stated that he had recently felt "jumpy," with some 
decline in memory, and occasional dreams and flashbacks.  
(See VAMC treatment records, May 2007.)  The examiner found 
that the veteran's mood was fair, and his affect was 
appropriate.  Id.  He was alert and oriented, with good 
concentration and memory.  Id.  The examiner further noted 
that there was "insight present."  Id.  The diagnosis was 
chronic PTSD, and anxiety disorder not otherwise specified 
(NOS).  Id.  VAMC treatment records from October 2007 
indicate that the veteran reported more depressive symptoms, 
as well as occasional dreams and flashbacks.  (See VAMC 
treatment records, October 2007.)  In February 2008, the 
veteran was found to be alert and oriented, with good 
grooming and hygiene, appropriate affect, normal thought 
content, and good impulse control.  (See VAMC treatment 
records, February 2008.)  His behavior was noted to be calm 
and pleasant, with good eye contract.  Id.  There was no 
evidence of hallucinations, delusions, paranoia, or 
homicidal/suicidal ideation.  Id.  Assigned GAF scores during 
this period ranged from 55 to 75.  (See VAMC treatment 
records, October 2007, November 2007, and February 2008.)

In September 2008, the veteran and his wife testified at a 
Travel Boarding hearing at the St. Louis, Missouri, RO.  At 
that time, the veteran maintained that he had nightly night 
sweats, increased nightmares, and frequent agitation.  (See 
Hearing, 2008.)  He also claimed that he had chronic sleep 
impairment, and was only able to sleep two hours at a time at 
night.  Id.  The veteran's wife noted that his sleep problems 
had "gotten really worse [during] the last couple of 
years," and that he would just get up at night and sit in a 
chair doing nothing.  Id.  The veteran further claimed that 
he experienced panic attacks, in which he felt like "a 
bundle of nerves," and was unable to sit still.  Id.  He 
said that he had been prescribed Valium for his nerves, and 
had increased his dose from two per month to two per week.  
Id.  The veteran also claimed that he had been on 
prescription medication for his nerves since 1947.  Id.  When 
asked if he ever experienced panic attacks, the veteran 
indicated that he experienced them between two per week and 
one per month.  Id.  With regard to his mood, the veteran 
stated that although he had been feeling depressed, he never 
had any suicidal ideations.  Id.  And with regard to 
employment, the veteran indicated that he had not worked 
since 1972, when he retired because of his disabilities.  
(See application for increased compensation, June 2005.) 

With regard to the criteria for a 50 percent or higher 
disability evaluation, the Board notes that the veteran does 
not meet all of the criteria set forth under that disability 
rating.  For example, while the veteran clearly has 
disturbances of mood, in that he has been diagnosed as having 
anxiety and depression, the objective medical evidence of 
record indicates that he does not have deficiencies in his 
thinking or judgment, nor has he demonstrated flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech.  He has reported panic attacks, but has not been 
shown to have difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
or impaired abstract thinking.  He has been described as a 
loner, and limited socially, but he has also been married to 
the same woman for many years, has three grown children, and 
has not reported any problems in getting along with his 
family.  (See VA PTSD examination report, January 2005.)  

Nevertheless, the Board finds that the manifestations of the 
PTSD more closely approximate the criteria for a 50 percent 
rating, which contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as panic attacks more than once a week; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The Board has also considered the criteria for a 70 percent 
disability rating and concludes that based on the competent 
medical evidence of record, the veteran does not have the 
required deficiencies for this rating.  Again, while he 
clearly has disturbances of motivation and mood, he does not 
have any of the other criteria for this rating, namely 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful; or the inability to 
establish and maintain effective relationships.

With regard to the veteran's assigned GAF scores between 55 
and 75, the Board notes that GAF scores between 51 and 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers); GAF 
scores between 61 and 70 indicate mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships; and GAF scores between 71 and 80 indicate that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); nor more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  While the 
Board notes that the veteran was assigned GAF scores of 55 
for October and November 2007, this is indicative of only 
moderate impairment and is consistent with a disability 
rating of no more than 50 percent.  Furthermore, by February 
2008, his assigned GAF score had increased by 20 pointes to 
75, indicating a marked improvement in mood.  

The Board notes that while the examiner's classification of 
the level of psychiatric impairment, by words or by a GAF 
score, is to be considered, it is not determinative of the 
percentage rating to be assigned as the rating depends on 
evaluation of all the evidence.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  Nonetheless, as previously discussed, the 
evidence shows that the veteran's symptoms and GAF scores are 
both consistent with the currently-assigned 50 percent 
rating.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1) for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The Board has considered the finding of the VA 
examiner indicated that the veteran was less likely able to 
work as a result of his PTSD symptoms.  However, that 
examiner also later indicated that the symptoms of the PTSD 
resulted in only "considerable" impairment, as opposed to 
either "marked" impairment or a total inability to work.  
The Board notes that a 50 percent rating is already a 
recognition of significant industrial impairment.  
Furthermore, that examiner assigned a GAF score of 55, which 
is indicative of only moderate occupational and social 
impairment.  As noted, this is consistent with other scores 
and clinical findings of record, and, in fact, more recent 
GAF scores suggest a lesser degree of social and occupational 
impairment resulting from his PTSD.  Thus, the Board 
concludes that the greater weight of the evidence is against 
finding that his disability is manifested by marked 
interference in employment beyond that contemplated by the 
schedule.  Thus, the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Board concludes that a 50 percent rating is warranted, 
but that the preponderance of the evidence is against an 
increased rating higher than 50 percent.  
As to the issue of a rating higher than 50 percent, the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings is also not for 
application, as the evidence supports a 50 percent disability 
evaluation, but no more, throughout the entire period of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to cardiovascular disease, claimed as secondary 
to PTSD, is granted.

Entitlement to an evaluation of 50 percent for PTSD is 
granted, subject to the laws and regulations applicable to 
the payment of monetary benefits..




REMAND

The veteran contends that as a result of his PTSD, and 
cardiovascular disease claimed as secondary to PTSD, he is 
entitled to TDIU.  (See Statement in Support of Claim, June 
2005.)  However, the Board has determined that the issue of 
whether the veteran is entitled to TDIU cannot be resolved 
before a determination is made on the proper disability 
rating for the veteran's cardiovascular disease, and thus 
this issue must be remanded for further adjudication.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

Once a disability rating has been 
assigned for the now service-connected 
cardiovascular disease, the award for the 
service-connected PTSD has been 
implemented, and after any other 
development that is deemed appropriate is 
completed, the AMC should readjudicate 
the issue on appeal.  If an issue on 
appeal continues to be denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  The veteran should then be given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


